DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over published US Patent Application 2015/0165269 to Herrala, et al. (hereinafter "Herrala") in view of published US Patent Application 2015/0305686 A1 to Coleman, et al. (hereinafter "Coleman").
Regarding claims 1-3 and 8, Herrala discloses a multichannel voltage recording device (generally, Fig. 4a, abstract, para. [0013]-[0014]). At least three electrodes (370, 371, 372, 373; or 380, etc.; see particularly Figs. 3e-3f) are disposed across a conductive material (375, 382; Figs. 3e-3f). The electrodes are configured to be coupled to the skin (see generally, para. [0043]-[0044]) and a recording device (400, Fig. 4a). They are configured to form at least two channels (para. [0038] discusses using the electrodes in pairs to obtain the relevant EMG signals). A frame (e.g., 458) supports equal distribution of the conductive material (375, 382, para. [0044]) around each 
Regarding claims 4 and 5, Herrala further discloses that the conductive material (375, 382) is a continuous sheet (single electrode) within which the three electrodes are placed and electrically connected (Figs. 3e and 3f). The material is comprised of a biocompatible conductive sheet (conductive material that is for contacting skin according to para. [0010] and uneven or curved surfaces, implying it is flexible according to para. [0043]; see also para. [0038]). Regarding claim 6, Herrala discloses that each electrode is surrounded by an electrode insulator (374 or 381) forming an insulating clearance between the electrode (370-373 or 380; see para. [0042]). Regarding claim 7, Herrala discloses that the electrodes are spaced evenly in the frame (Figs. 3e-3f). 
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herrala in view of Coleman, as applied to claim 1, and further in view of published US Patent Application 2014/0336473 to Greco (hereinafter "Greco"). 
Regarding claims 9-10, Herrala/Coleman does not teach a processor comprising a multichannel voltage recording application and a display application, wherein the multichannel voltage recording application is configured to determine a state of the user based on the DRL signal and the voltage signals from the at least three electrodes, and the display application is configured to display a virtual object based on the state of the user, wherein the display application is configured to: capture a reference identifier from a physical object with a camera; identify a virtual object associated with the reference identifier; display the virtual object in a display of a display device; and modify the virtual object based on a detected change to the state of the user. Greco discloses a processor (generally, 405) with a multichannel recording application (para. [0083]) and .
Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that the Herrala/Coleman combination fails to teach the newly amended limitation “a frame configured to support equal distribution of the conductive material around each electrode such that each electrode is surrounded equally by the conductive material, the frame configured to receive the DRL signal from the DRL circuit and evenly distribute the DRL signal to each electrode via that conductive material that equally surrounds each electrode to enable balanced and simultaneous noise compensation for each electrode,” Examiner respectfully disagrees. The frame 458 surrounds the device including the conductive 
Therefore, Examiner maintains that the present rejections using the Herrala/Coleman combination remains tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794